      Case: 1:21-cv-01727 Document #: 7 Filed: 04/28/21 Page 1 of 2 PageID #:45




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 MARK MONTALTO and CARRIE
 MONTALTO,

            Plaintiffs,
                                                      Case No. 1:21-cv-01727
 v.
                                                      Honorable Judge John Robert Blakey
 NATIONWIDE CREDIT AND
 COLLECTION, INC.,

            Defendant.


                          NOTICE OF VOLUNTARY DISMISSAL

       NOW COMES Mark Montalto and Carrie Montalto (“Plaintiffs”), through the

undersigned counsel, and in support of their Notice of Voluntary Dismissal state as follows:

       Plaintiffs, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, hereby give notice that this action is voluntarily dismissed before Defendant has

answered or filed a motion for summary judgment.

       In light of their voluntary dismissal, Plaintiff asks that all pending dates be stricken.



Dated: April 28, 2021                                         Respectfully submitted,

                                                              /s/ James C. Vlahakis
                                                              James C. Vlahakis, Esq.
                                                              Sulaiman Law Group, Ltd.
                                                              2500 S. Highland Ave, Suite 200
                                                              Lombard, Illinois 60148
                                                              Phone: (630) 575-8181
                                                              jvlahakis@sulaimanlaw.com




                                                  1
      Case: 1:21-cv-01727 Document #: 7 Filed: 04/28/21 Page 2 of 2 PageID #:46




                                  CERTIFICATE OF SERVICE
          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.

                                                               /s/ James C. Vlahakis
                                                               James C. Vlahakis, Esq.




                                                   2
